               Case 20-12702-CSS        Doc 82-3    Filed 11/13/20   Page 1 of 2




                                         EXHIBIT B-1

                      (List of Ordinary Course Professionals - $100,000 cap)




160257.01600/124062467v.1
                Case 20-12702-CSS              Doc 82-3       Filed 11/13/20        Page 2 of 2




           Professional                                  Address                              Type of Service
                            1
    FTI Consulting, Inc.              16701 Melford Blvd., Suite 200                    Forensic Accounting
                                      Bowie, MD 20715                                   Services




1
 The Debtor intends to seek reimbursement from available insurance coverage for fees and expenses owed to FTI
Consulting, Inc. as an OCP for post-petition forensic accounting services. In the event that FTI’s gross fees for
forensic accounting services exceed the applicable OCP Cap, the Debtor anticipates the actual amounts the Debtor
will be obligated to pay FTI as an OCP for such forensic accounting services, net of insurance reimbursements, will
be equal to or lower than the applicable OCP Cap.


160257.01600/124062467v.1
